Title: Thomas Jefferson to Tadeusz Kosciuszko, 8 July 1811
From: Jefferson, Thomas
To: Kosciuszko, Tadeusz


          
                  My dear General and friend 
                   
                     Monticello 
                     July 8. 11.
          
		  
		   
		  I recieved your letter of Mar. 1. by our yesterday’s post and by the it’s return of to-day I hasten a word of answer in the hope it may reach mr Barlow & mr Warden before they actually sail, which they are to do in the course of the week. it is principally to answer on a single point. you have thought my letters, while in office, rare, short &
			 dry. they certainly were so. but it was purely from the fear that my correspondence might bring on you the suspicions or censure of the government under which you were living. it would have
			 delighted
			 me to have detailed to you from time to time, our measures and our views; because I knew that no one felt a livelier interest in our welfare: but I knew that my letters might fall into the hands
			 of
			 the English & be 
                  
                  published, or into those of the French government who might make you responsible for what I wrote. I reserved therefore a free communication until I should be a mere private
			 citizen, and made it fully in my letter of Feb. 26. of the last year, which I am rejoiced to hear you have recieved. from a fear that you had not, I inclosed a duplicate of it in my 
                  mine of Apr. 16. of the present year, which have 
                  has been ever since that date in the hands of mr Barlow & mr Warden, & I suppose will get to your hands at the same time with this.
          
                  I will write to mr Barnes to attend specially hereafter to your wish of recieving your remittances otherwise than thro’ London. I am sorry that of the present year had been previously invested in a London bill & inclosed to you. 
                  I have recommended specially to mr Barlow to consider whether an exchange of funds here & there, might not be an accomodation to him as well as you.
          I thank you most particularly for the last paragraph of your letter. it has relieved me from a load of uneasiness which rested on my mind till I could recieve your approbation of what I had done. nothing shall be so sacred to me as a regular paiment of the interest; and should your situation require at any time an anticipation of it, and the means occur of turning a draught on me to account, it shall always be punctually honored. accept the assurances of my unchanged affections & respect
          
            Th:
            Jefferson
        